DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-18 and 30-33, in the reply filed on 10/08/2020 is acknowledged.
Applicant’s election without traverse of Species 1, claims 1-4, 7-24, and 30-33, in the reply filed on 10/08/2020 is acknowledged.
 Claims 5, 6, and 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/2020.
Status of the Claims
With this office action, currently claims 1-4, 7-18, and 30-33 are pending and the following list summarizes their status:
Claims 5, 6, and 19-29 have been withdrawn
Claims 8 and 30 are objected to
Claims 1 and 33 have limitations currently interpreted under 35 USC § 112(f)
Claims 1-4, 7-18, and 30-33 are currently rejected under 35 USC § 112(b)
Claims 1, 2, 7-14, 16-18, 30-33 are currently rejected under 35 USC § 102
Claims 3, 4, and 15 are currently rejected under 35 USC § 103
Claim Objections
Claim 8 is objected to because of the following informalities: the claim should read “the analyzer is further configured to analyze” rather than use the progressive tense.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities: the claim omits the word “to” and should read “the measurer is further configured to apply”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “measurer configured to apply a current” in claims 1 and 33. There is no structure associated with this limitation in the applicant’s disclosure. For examination purposes, this limitation will be interpreted to mean a processor configured to perform the function of measuring as is best understood based on figures 1-3 and 8-10. 
The limitation “analyzer configured to analyze body composition” in claims 1 and 33. There is no structure associated with this limitation in the applicant’s disclosure. For examination purposes, this limitation will be interpreted to mean a processor configured to perform the function of analyzing as is best understood based on figures 8-10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-4, 7-18, and 30-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 33, the independent claims recite the limitations of a first and second “electrode part”. In the broadest reasonable interpretation this limitation can be interpreted to mean a single electrode. Given that two electrodes working as a pair are required to perform impedance measurement at a body part (one for applying current and one for measuring) it is unclear how the device could function with only a single electrode. For examination purposes this limitation will be interpreted to mean an electrode pair.
Regarding claims 1, 14, and 33, the claims recite limitations for electrode placement and measuring for a half of an upper body of an object. It is unclear given any object how to define a half of an upper body. For example, it is unclear how to determine the upper body of any spherical object. Given that the Applicant’s disclosure provides support for the upper body of a human being, this limitation will be interpreted as referring to a human upper body for examination purposes.
Claims 1 and 33 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The specific limitations are:
The limitation “measurer configured to apply a current” in claims 1 and 33. It is unclear if this structure is actually a processor or if there is another specific structure the Applicant intends to claim for performing this function.
The limitation “analyzer configured to analyze body composition” in claims 1 and 33. It is unclear if this structure is actually a processor or if there is another specific structure the Applicant intends to claim for performing this function.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

	Any claims rejected in this section and not specifically mentioned above are rejected for depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-14, 16-18, 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. by (US 20160249857 A1 - cited by Applicant).
Regarding claim 1, Choi et al. discloses a body composition analyzing apparatus comprising: a first electrode part (fig. 4b elements A and C; electrodes) configured to come into contact with a first portion of a half of an upper body of an object ([0095] numerous body parts are listed including a left arm which is a portion of a left half of an upper body); a second electrode part (fig. 4b elements B and D; electrodes) configured to come into contact with a second portion of the half of the upper body ([0095] numerous body parts are listed including a right arm which is a portion of a right half of an upper body); a measurer ([0065] and fig. 2 element 220; partial body fat measurement unit) ([0090] and fig. 5; module 502 within element 220 applies an AC current through the electrodes), and to measure an impedance of the half of the upper body of the object based on measuring a voltage of the first electrode part and the second electrode part ([0090] module 502 detects an impedance value); and an analyzer ([0090] and fig. 2 element 280; controller) configured to analyze body composition of the object based on the measured impedance of the half of the upper body ([0090] controller 280 analyzes a partial body composition).
Regarding claim 2, Choi et al. discloses a body composition analyzing apparatus wherein the half of the upper body of the object is a left half or a right half based on a left-right symmetric point of the upper body of the object ([0095] numerous body parts are listed including right and left symmetric points of an upper body).
Regarding claim 7, Choi et al. discloses a body composition analyzing apparatus further comprising an input interface configured to receive a user input of user information comprising at least one of sex, age, height, and weight of the object ([0070]-[0071] and fig. 2 elements 230 and 240; input unit 230 is an interface that stores various signals input by a user which would include the basic information stored in the storage unit 240 that include weight).
Regarding claim 8, Choi et al. discloses a body composition analyzing apparatus wherein the analyzer is further configured to analyzes the body composition based on the input user information and the measured impedance of the half of the upper body of the object ([0119] and fig. 6; element 606 of the controller uses the measurement information and the basic body information).
Regarding claim 9, Choi et al. discloses a body composition analyzing apparatus wherein after the impedance of the half of the upper body is measured, the analyzer is further configured to correct the measured impedance of the half of the upper body based on at least one of an impedance of a whole body and an impedance of the upper body, and to analyze the body composition based on the ([0075] and [0119] the partial body composition from some or all of the body parts may be used (i.e. corrected) to analyze a combined body composition), and wherein the impedance of the whole body and the impedance of the upper body is stored in a storage ([0126] after a body composition analysis result is determined the controller can store the result in the storage unit).
Regarding claim 10, Choi et al. discloses a body composition analyzing apparatus wherein the analyzer is further configured to convert the measured impedance of the half of the upper body of the object into at least one of a linear expression, a fractional expression, and an exponential expression, and to analyze the body composition based on the converted impedance (fig. 11a; the ratio of water between inside and outside the cell is a fractional expression converted from the measured impedance).
Regarding claim 11, Choi et al. discloses a body composition analyzing apparatus wherein the analyzer is further configured to calculate a body balance index by comparing an analysis result of body composition of a left half of the upper body with an analysis result of body composition of a right half of the upper body of the object (fig. 12; the left and right water ratio is an index used to determine balance).
Regarding claim 12, Choi et al. discloses a body composition analyzing apparatus wherein the body composition comprises at least one of intracellular water, extracellular water, proteins, minerals, a body fat, a skeletal muscle mass, a degree of obesity, a muscle strength, an edema, a body composition ratio, a visceral fat, a body mass index (BMI), and a skeletal mass index (SMI) ([0119] numerous values are calculated including BMI).
Regarding claim 13, Choi et al. discloses a body composition analyzing apparatus further comprising an output part configured to output at least one of the measured impedance of the half of (fig. 12; the display of element 200 outputs the information in a visual manner for a user to obtain).
Regarding claim 31, Choi et al. discloses a body composition analyzing apparatus wherein the output part comprises at least one of a display, a speaker, and a haptic module (fig. 12; the display of element 200 outputs the information in a visual manner for a user to obtain).
Regarding claim 14, Choi et al. discloses a body composition analyzing method comprising: applying a current to a first electrode part and a second electrode part ([0090] current is applied to electrodes A and B) which are configured to come into contact with a first portion and a second portion of a half of an upper body of an object, respectively ([0095] and fig. 4B; the electrodes in the figure do not overlap and so come into contact with different portions of an object, the object being any body parts listed in the paragraph); measuring an impedance of the half of the upper body of the object based on a voltage measured of the first electrode part and the second electrode part ([0090] module 502 detects an impedance value); and analyzing body composition of the object based on the measured impedance of the half of the upper body of the object ([0090] controller 280 analyzes a partial body composition).
Regarding claim 16, Choi et al. discloses a body composition analyzing method wherein the analyzing of the body composition further comprises analyzing the body composition based on user information comprising at least one of sex, age, height, and weight of the object, and the measured impedance of the half of the upper body of the object ([0119] and fig. 6; element 606 of the controller uses the measurement information and the basic body information including weight).
Regarding claim 17, Choi et al. discloses a body composition analyzing method wherein the analyzing of the body composition further comprises correcting the measured impedance of the half of the upper body based on at least one of an impedance of a whole body and an impedance of the upper body ([0075] and [0119] the partial body composition from some or all of the body parts may be used (i.e. corrected) to analyze a combined body composition), and analyzing the body composition based on the corrected impedance, and wherein the impedance of the whole body and the impedance of the upper body is stored in a storage ([0126] after a body composition analysis result is determined the controller can store the result in the storage unit).
Regarding claim 32, Choi et al. discloses a body composition analyzing method where in the analyzing of the body composition further comprises converting the corrected impedance of the half of the upper body of the object into at least one of a linear expression, a fractional expression, and an exponential expression, and analyzing the body composition based on the converted impedance (fig. 11a; the ratio of water between inside and outside the cell is a fractional expression converted from the measured impedance).
Regarding claim 18, Choi et al. discloses a body composition analyzing method further comprising outputting at least one of the measured impedance of the half of the upper body of the object and an analysis result of the body composition (fig. 12; the display of element 200 outputs the information in a visual manner for a user to obtain).
Regarding claim 30, Choi et al. discloses a body composition analyzing apparatus wherein the first electrode part comprises a first input electrode ([0090] and fig. 4B; electrode A applies current) and a first output electrode ([0090] and fig. 4B; electrode C collects current after passing through the body), and the second electrode part comprises a second input ([0090] and fig. 4B; electrode B applies current) electrode and a second output electrode ([0090] and fig. 4B; electrode C collects current after passing through the body), wherein the measurer is further configured apply the current to each of the first input electrode and the second input electrode ([0090] and fig. 4B; element 502 applies current through electrodes A and B), and to measure the voltage between the first output electrode and the second output electrode ([0090] the impedance value is determined based on the AC voltage applied and measured).
(fig. 4b elements A and C; electrodes) which is disposed in the main body and is configured to come into contact with a half of an upper body of an object ([0095] numerous body parts are listed including a left arm which is a portion of a left half of an upper body); a second electrode part  (fig. 4b elements B and D; electrodes) which is disposed in the main body and is configured to come into contact with the half of the upper body of the object ([0095] numerous body parts are listed including a right arm which is a portion of a right half of an upper body); a measurer ([0065] and fig. 2 element 220; partial body fat measurement unit) which is disposed in the main body and is configured to apply a current to the first electrode part and the second electrode part ([0090] and fig. 5; module 502 within element 220 applies an AC current through the electrodes), and to measure an impedance of the half of the upper body of the object based on measuring a voltage of first electrode part and the second electrode part ([0090] module 502 detects an impedance value); and an analyzer ([0090] and fig. 2 element 280; controller) configured to correct the measured impedance of the half of the upper body based on at least one of an impedance of a whole body and an impedance of the upper body ([0075] and [0119] the partial body composition from some or all of the body parts may be used (i.e. corrected) to analyze a combined body composition),, to convert the corrected impedance of the of the half of the upper body of the object into at least one of a linear expression, a fractional expression, and an exponential expression, and to analyze body composition based on the converted impedance (fig. 11a; the ratio of water between inside and outside the cell is a fractional expression converted from the measured impedance).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., as applied to claims 1 and 14, and further in view of Messerschmidt (US 20140051940 A1 - cited by Applicant).
Regarding claim 3, Choi et al. discloses a body composition analyzing apparatus wherein the second electrode part is further configured to come into contact with a hand of the half of the upper body of the object ([0095] the hand is a further subdivided part of the arm). However, Choi et al. is silent on the first electrode part being further configured to come into contact with at least one of a face, an ear, a nose, and a neck of the half of the upper body of the object. Messerschmidt teaches an ([0038] skin impedance measurements for body fat content measurement) that specifically teaches placing electrodes at the ear because the ear is not susceptible to motion artifacts ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Choi et al. to include placing an electrode at the ear as taught by Messerschmidt as a combination of known prior art elements to yield the predictable result of reducing motion artifacts in the signal.
Regarding claim 4, Choi et al. in view of Messerschmidt, as applied to claim 3, discloses a body composition analyzing apparatus with first and second electrodes positioned for sensing at a hand and ear. However, Choi et al. in view of Messerschmidt is silent on incorporating these electrodes into a single main body unit. According to MPEP 2144.04, making multiple components into a single integral piece is merely a matter of obvious engineering choice absent an insight that is contrary to the understandings and expectations of the art. Given that the electrodes are functioning in the same manner to yield the same outcome, it would have been an obvious engineering choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Choi et al. in view of Messerschmidt to include the first and second electrodes as integral components of a main body terminal device or as separable components.
Regarding claim 15, Choi et al. discloses a body composition analyzing method wherein the second electrode part is further configured to come into contact with a hand of the half of the upper body of the object ([0095] the hand is a further subdivided part of the arm). However, Choi et al. is silent on the first electrode part being further configured to come into contact with at least one of a face, an ear, a nose, and a neck of the half of the upper body of the object. Messerschmidt teaches an ear located device that can be used for impedance measurements ([0038] skin impedance measurements for body fat content measurement) that specifically teaches placing electrodes at the ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Choi et al. to include placing an electrode at the ear as taught by Messerschmidt as a combination of known prior art elements to yield the predictable result of reducing motion artifacts in the signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are relevant to the art of bioimpedance sensing devices: (Eom; US-20160081581-A1), (Lee; US-20160089053-A1), (Jung; US-20160296136-A1), (LeBoeuf; US-20140058220-A1), (Lisy; US-9579060-B1), and (Connor; US-20170164878-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.S.S./               Examiner, Art Unit 3791   

/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791